1

2
                                    UNITED STATES DISTRICT COURT
3

4
                                  NORTHERN DISTRICT OF CALIFORNIA

5

6

7    GWENDOLYN WOODS, an individual,                     CASE NO.: 3:15-cv-05666-WHO

8                                                        [PROPOSED] ORDER FOR DISMISSAL
                    Plaintiff,                           OF ENTIRE ACTION WITH PREJUDICE
9    v.
                                                         F.R.C.P. 41(a)(1)(a)(ii)
10   CITY AND COUNTY OF SAN
     FRANCISCO, a municipal corporation;
11   CHARLES AUGUST, Police Officer for the
     City and County of San Francisco,
12   NICHOLAS CUEVAS, Police Officer for the
     City and County of San Francisco, WINSON
13
     SETO, Police Officer for the City and County
     of San Francisco, SCOTT PHILLIPS, Police
14
     Officer for the City and County of San
     Francisco,
15
                    Defendants.
16

17

18
            IT IS HEREBY ORDERED, that pursuant to the fully executed Settlement Agreement and

19
     Release as stipulated by the parties, by and through their respective counsel of record, that this entire
     action including, but not limited to, all causes of action against Defendants be dismissed with
20
     prejudice as provided for under FRCP 41(a)(1)(A)(ii), with each side to bear their own costs and fees.
21

22

23
     September 25, 2019
24   DATE                                          WILLIAM H. ORRICK
                                                   Judge of the United States District Court
25
                                                   For the Northern District of California
26

27

28



                                                         1
     [PROPOSED] ORDER FOR DISMISSAL
     OF ENTIRE ACTION WITH PREJUDICE
